DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
The term “SNS” is not defined in the specification.
Fig. 2 element numbers 2-7 do not correspond to the numbering in the Applicant’s specification.   
Appropriate correction is required.

Claim Objections

Claim 9 is objected to because of the following informalities:  
Claim 9 include the limitation of “the method of claim 1”. Claim 1 refers to “a server”, therefore, the claim should recite “the server of claim 1”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “SNS” is not defined in the claims which renders the claims indefinite.
Claim 10 also includes the limitation of “the evaluation application server”. There is insufficient antecedent basis for this limitation. For examination purposes, “the evaluation application server” will be interpreted as “an evaluation application server”. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention, “Server, Method, and System for Evaluating User by Analyzing Social Network”, is directed to an abstract idea, specifically Mental Processes and Certain Methods of 
Step 1:  Claims 1-10 are directed to a statutory category, namely an apparatus/machine (claims 1-7, and 9-10) and a method (claim 8).
Step 2A (1): Independent claims 1, 8, and 10 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “analyzing SNS activity of a user by using information about an SNS account 5of the user and information including an evaluation application form of the user, and calculating an evaluation score for the user based on the analyzed SNS activity of the user to provide the calculated evaluation score (claims 1 and 8); providing an evaluation score for the user, analyzing SNS activity information to calculate the evaluation score and provide the calculated evaluation score (claim 10).”  These claims are directed towards analyzing SNS activity and calculating an evaluation score, which can encompass a user mentally or with pen and paper analyzing SNS activity and calculating a score. Dependent claims 2-7 and 9 further describes analysis and calculation components of the evaluation score for a credit/personal assessment and a marketing strategy. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Mental Processes”, which includes observations, evaluations, judgments, and opinions and “Certain Methods of Organizing Human Activity” (e.g. commercial and legal interactions) which includes marketing activities or behaviors. Per the October 2019 Subject Eligibility Guidance pg. 7, claims 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1-6 and 10 recite additional elements of a server, at least one processor, an evaluation application form, a user terminal, an analysis request server, an evaluation analysis server, an SNS analysis server, SNS server, and an evaluation application server. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to perform the abstract idea of acquire SNS activity information, analyze SNS activity, calculate an evaluation score, and communicate the results. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-10 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1-6 and 10 recite additional elements of a server, at least one processor, an evaluation application form, a Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Therefore, claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata (US 2016/0140656 A1).
As per claim 1, Takata teaches a server comprising at least one processor for analyzing SNS activity of a user by using information about an SNS account 5of the user and information including an evaluation application form of the user, and calculating an evaluation score for the user based on the analyzed SNS activity of the user to provide the calculated evaluation score. (Takata e.g. Figs. 1, 2, and 9; Fig. 1 evaluation system 1 includes a user terminal 10, an enterprise terminal 20, a financial institution server 30, a web server 40, and the evaluation device 100 [0023]. The evaluation device 100 is a server device which receives a request for a loan (i.e. evaluation application form) from the enterprise terminal 20 [0029]. The evaluation device 100 may further acquire information from an SNS or the like used by an owner or an individual executive of an enterprise and may use the information for evaluation of credit of the enterprise [0107]. The evaluation unit 133, of the evaluation device, can employ a method of evaluating a score of each point (e.g. repayment capacity, business continuity, growth potential, etc.) and expressing credit of the enterprise in a numeric form with the sum of the scores of the points (Fig. 2 and [0089]).The evaluation device is realized by computer 1000 which includes CPU 1100, etc. (Fig. 9 and [0134]).)
As per claim 7, Takata teaches the server of claim 1, wherein the evaluation score includes at least one of a credit assessment for the user, a personnel assessment for the user, and a marketing strategy for the user. (Takata e.g. Figs.  1 and 2, Takata teaches an evaluation device that includes an acquisition unit configured to acquire information related to an enterprise among information which is based on user behavior on a communication network, and an evaluation unit configured to evaluate credit of the enterprise based on the information acquired by the acquisition unit [0010].)
As per claim 8, Takata teaches a method for evaluating a user by analyzing a social network, 5the method comprising: analyzing SNS activity of a user by using information about an SNS account of the user and information including an evaluation application form of the user; and calculating an evaluation score for the user based on the 10analyzed SNS activity of the user to provide the calculated evaluation score. (Takata e.g. Figs. 1, 2, and 9; Fig. 1 evaluation system 1 includes a user terminal 10, an enterprise terminal 20, a financial institution server 30, a web server 40, and the evaluation device 100 [0023]. The evaluation device 100 is a server device which receives a request for a loan (i.e. evaluation application form) from the enterprise terminal 20 [0029]. The evaluation device 100 may further acquire information from an SNS or the like used by an owner or an individual executive of an enterprise and may use the information for evaluation of credit of the enterprise [0107]. The evaluation unit 133, of the evaluation device, can employ a method of evaluating a score of each point (e.g. repayment capacity, business continuity, growth potential, etc.) and expressing credit of the enterprise in a numeric form with the sum of the scores of the points (Fig. 2 and [0089]).)
As per claim 10, Takata teaches a system for evaluating a user, the system comprising (Takata e.g. Fig. 1 Evaluation System 1): 
Takata teaches a user terminal; (Takata e.g. Fig. 1 user terminal 10 and enterprise terminal 20 ([0023] and [0025]).)
Takata teaches an analysis request server for transmitting SNS account information and an evaluation application form of the user, which 5are received from the user terminal, to an evaluation analysis server, and providing an evaluation score for the user, which is received from the evaluation analysis server, to the user terminal; (Takata e.g. Figs. 1 and 2, The financial institution server (i.e. analysis request server) receives a request for a loan (i.e. evaluation application form) from the enterprise terminal 20 (i.e. user 
Takata teaches an SNS analysis server  for transmitting the SNS account 10information and the evaluation application form of the user, which are received from the analysis request server, and an SNS activity information request for the SNS account of the user to an SNS server , and analyzing SNS activity information received from the SNS server to calculate the evaluation score and provide the 15calculated evaluation score to the evaluation application server; and (Takata e.g. Figs.1 and 2; The evaluation device 100 (SNS analysis server) is a server device which receives a request for a loan from the enterprise terminal 20 (i.e. user terminal) through the financial institution server 30 (i.e. analysis request server), acquires information related to the enterprise 25, which makes the request, through the Internet, and evaluates credit of the enterprise 25 based on the acquired information [0029]. The 
Takata teaches the SNS server for transmitting the SNS activity information, which includes a history of activity performed with the SNS account, to the evaluation analysis server when the SNS 20server receives the SNS account information and the evaluation application form of the user, which are received from the evaluation analysis server, and the SNS activity information request for the SNS account of the user. (Takata e.g. Figs. 1 and 2, The evaluation device 100 (i.e. evaluation analysis server) acquires, via acquisition unit 132, behavior information on the Internet which information is transmitted to the web server 40 (i.e. SNS server) from the user terminal 10 connected to the Internet ([0029] and [0080]). The web server (i.e. SNS server) stores user behavior on a network such as search query, purchases, a post or a review, a message exchange or behavior of following a different person on a social networking service (SNS) site [0028]. The evaluation device 100 (i.e. evaluation 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Fleet et al. (US 2013/0117281 A1).
As per claim 2, Takata teaches the server of claim 1, Takata teaches wherein the at least one processor is configured to collect at least one of personal information, created contents, shared contents, friend relationship, and activity contents from the SNS account of the user (Takata e.g. Fig. 2 Evaluation Device; The acquisition unit 132 acquires, from the SNS, information related to purchasing behavior of the owner or the individual executive of the enterprise and information of an individual assumed to have a connection in an SNS used by the owner or the individual executive of the enterprise (individual connected in SNS) ([0108] and [0109]).) Takata in view of Fleet teach evaluate a trust index, a communication index, and a management index of the 15user by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation score for the user based on the trust index, the communication index, and the management index.
Takata teaches evaluating a communication and management index by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation of credit (i.e. evaluation score) for the user based on a communication and management index (Takata e.g. Fig. 2, The acquisition unit 132 continually acquires information related to an enterprise by crawling on the Internet, using a search robot, or word registering ([0086] and [0111]). The evaluation unit 133 evaluates credit of the enterprise by using an analysis of product information, an analysis according 
Takata does not explicitly teach evaluating a trust index.
However, Fleet teaches evaluating a trust index (Fleet e.g. Fleet teaches a usefulness score for the social media data is computed based on various factors including at least one of an identity match value, a truth confidence value, and a context data relevance value (Abstract). The truth confidence value is defined as a value which represents the certainty or reliability of the social media data being accurate or truthful at point in time [0090].)

As per claim 3, Takata in view of Fleet teach the server of claim 2, Fleet teaches wherein the at least one processor compares the evaluation application form of the user with the collected contents to evaluate the trust index of the user as a higher level as a coincidence degree becomes higher. (Fleet e.g. The filtered social media data is validated by the SMART system 10 (or SMART engine 50) by comparing the filtered social media data against data on file in connection with the account holder of interest [0065]. Each data source is assigned a truth confidence value based on category of data, data source provider, format of data, consistency with other data package, other attributes, or any combination thereof (Table 3 and [0091]).
As per claim 4, Takata in view of Fleet teach the server of claim 2, Takata teaches wherein the at least one processor evaluates the communication index of the user as a higher level as activity on the SNS of the user becomes higher. (Takata e.g. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted reviews or an evaluation value with respect to the product provided by the enterprise 25 (i.e. communication index). The more search related behavior related 
As per claim 6, Takata in view of Fleet teach the server of claim 2, wherein the at least one processor analyzes at least one of a type, frequency, and story of contents 20posted by the user and friends connected to the user to evaluate the management index of the user as a higher level as consistency of the contents posted by the user and the friends connected to the user becomes higher. (Takata e.g. The acquisition unit 132 acquires information (e.g. number of connections in an SNS of an owner, number of accesses by a general user, or the number of followers in the SNS) for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise information of which is to be acquired. The acquisition unit 132 may acquire action of an owner on the Internet as an index value for evaluation of social reputation or attractiveness (i.e. management index) of the enterprise [0084].  The acquisition unit 132 acquires, from the web server 40, information transmitted from a user in utilization of a service, which is provided by various websites and which is related to the enterprise, as information which is based on user behavior on the Internet [0080]. The web server stores user behavior on a network such as search query, purchases, a post or a review, a message exchange or behavior of following a different person on a social networking service (SNS) site [0028]. When a personal connection or popularity of an owner or executive of the enterprise is well, the evaluation unit 133 highly values credit of the enterprise [0092].)
As per claim 9, Takata teaches the method of claim 1, wherein the analyzing of the SNS activity of the user includes collecting at least one of personal 15information, created contents, shared contents, friend relationship, and activity contents from the SNS account of the user, (Takata e.g. Fig. 2 Evaluation Device; The acquisition unit 132 acquires, from the SNS, information related to purchasing behavior of the owner or the individual executive of the enterprise and information of an individual assumed to have a connection in an SNS used by the owner or the individual executive of the enterprise (individual connected in SNS) ([0108] and [0109]).) Takata in view of Fleet teach and evaluating a trust index, a communication index, and a management index of the user by performing text mining, opinion mining, and social network analysis on the collected contents, 20and the calculating of the evaluation score for the user to provide the calculated evaluation score includes calculating the evaluation score for the user based on the trust index, the communication index, and the management index. 
Takata teaches evaluating a communication and management index by performing text mining, opinion mining, and social network analysis on the collected contents, and calculate the evaluation of credit (i.e. evaluation score) for the user based on a communication and management index (Takata e.g. Fig. 2, The acquisition unit 132 continually acquires information related to an enterprise by crawling on the Internet, using a search robot, or word registering ([0086] and [0111]). The evaluation unit 133 evaluates credit of the enterprise by using an analysis of product information, an analysis according to a social relation of the enterprise, or an analysis of a customer [0092]. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted 
Takata does not explicitly teach evaluating a trust index.
However, Fleet teaches evaluating a trust index (Fleet e.g. Fleet teaches a usefulness score for the social media data is computed based on various factors including at least one of an identity match value, a truth confidence value, and a context data relevance value (Abstract). The truth confidence value is defined as a value which represents the certainty or reliability of the social media data being accurate or truthful at point in time [0090].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Takata’s credit evaluation to include a truth confidence value (i.e. trust index) as taught by Fleet in order to process social media .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takata (US 2016/0140656 A1) in view of Fleet et al. (US 2013/0117281 A1) and in further view of Hara (US 2019/0228434 A1).
 As per claim 5, Takata in view of Fleet teach the server of claim 4, wherein the at least one processor 5evaluates the communication index of the user based on at least one of a number of times of expressing an interest in a post of another person on the SNS account of the user, a number of times of obtaining an interest of other people in a post of the user, a number of posts posted by the user, a number of comments posted 10by the user, a number of posts of other people shared by the user, and a time spent by the user for using the SNS account, and (Takata e.g. The evaluation device 100 evaluates credit of the enterprise 25 based on search behavior related to the enterprises (e.g. number of searches of a word related to the enterprise is large), the number of visits on a website provided by the enterprise 25, or the number of posted reviews or an evaluation value with respect to the product provided by the enterprise 25 (i.e. communication index) [0034].) Takata in view of Fleet do not explicitly teach, however, Hara teaches provides a weight to the communication index corresponding to a number of times of expressing an interest in a post between the user and a friend having a high connection with the user, a number 15of times of sharing a post, and a number of times of leaving a comment. (Hara e.g. Figs. 1 and 7, Hara teaches a computing technology which calculates and measures an information communicativity of a user of a social networking service (here after referred 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Takata in view of Fleet’s evaluation system to include a weighted information communicativity score (i.e. communication index) as taught by Hara in order to identify SNS users with high influence and high information communicativity for targeted promotions (Hara e.g. [0012]-[0013]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 7-3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624